     Case: 1:18-cv-06315 Document #: 51 Filed: 11/16/18 Page 1 of 1 PageID #:432

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

MILO ENTERPRISES, INC.
                                      Plaintiff,
v.                                                        Case No.: 1:18−cv−06315
                                                          Honorable John Z. Lee
Bird−X, Inc., et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 16, 2018:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: This case has been
referred to Magistrate Judge Gilbert to conduct a settlement conference. Status hearing
scheduled for 12/12/18 at 9:30 a.m. The Court has reviewed the parties' Joint Status
Report [48] and understands that settlement may not be a realistic possibility at this early
juncture in the case but it nevertheless holds an initial status hearing in all referrals
relatively soon after the referral is made. Prior to the status hearing, the parties shall
familiarize themselves with the subjects referenced in Magistrate Judge Gilbert's Standing
Order for Settlement Conference posted on the Court's website at
www.ilnd.uscourts.gov/Judges as applicable to referral cases. Out of town counsel may
appear by telephone at the status hearing with advance notice to the Court's courtroom
deputy. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
